             Case 1:19-cr-00504-LAK Document 50 Filed 12/18/19 Page 1 of 1




     PETRILLO KLEIN & BOXER LLP
     655 Third Avenue                                                                      Nelson A. Boxer
     22nd Floor                                                                            Direct Dial: (212} 370-0338
     New York, NY 10017                                                                    Cell:      (917) 273-2693
     Telephone: (212) 370-0330
     www.pkbllp.com
                                         MEMO ENDO!{SLD                                    nboxer@pkbllp.com


                                         December 11, 2019
                                                                             ..c:::1:mm:
     By Overnight Mail                                                        CVMEN!
                                                                            , XCTRONICALLY FILED
                                                                            vi..; #:,_ _+,A----,~...--t--,t-
     The Hon. Lewis A. Kaplan      l'                                   ;   ATEFILED~
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

              Re:         United States v. Alan Kaufman, et al., 19 Cr. 504 (LAI()

     Dear Judge Kaplan:

          On behalf of our client, Alan Kaufman, we respectfully request permission for Mr.
     Kaufman to undertake the following travel:

            1. To West Palm Beach, Florida on January 22, 2020, to assist his father's move into
               an assisted living facility, returning to the Eastern District of New York on
               January 30, 2020;

            2. To Los Angeles, California on March 11, 2020, to visit his son, returning to the
               Eastern District ofNew York on March 19, 2020.

            We have conferred with the government and with Pretrial Services Officers
     Courtney DeFeo and Mallori Brady, and each has no objection to this application.

                                                       Respectfully submitted,



                                                       Nelson A. Boxe~
                                                       Mirah Curzer
                                                                            <   ~~
cc (by email):            Dina McLeod
                          Katherine Reilly
                          Assistant United States Attorneys

                           Officer Courtney DeFeo
                           officer Maiiod Brady
                           Pretrial Services
.
                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District ofNew York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew's Plaza
                                                        New York, New York 10007

                                                         December 19, 2019


    BYECF

    The Honorable Lewis A. Kaplan
    United States District Judge
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

           Re:    United States v. Alan Kaufman, 19 Cr. 504 (LAK)

    Dear Judge Kaplan:

         The Government writes in response to the defendant's request for a bail modification dated
    December 11, 2019. (Dkt. Entry 50). The Government has no objection to the request.



                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney
                                                  Southern District of New York

                                            By:     ~/fn~~J
                                                   Dina McLeod
                                                   Assistant United States Attorney
                                                   (212) 637-1040


    cc:    Nelson Boxer, Esq. (by ECF)
